Citation Nr: 0103885	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  95-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Adjutant General's Office of 
Pennsylvania


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied a rating greater 
than 30 percent for the veteran's PTSD.  Subsequent rating 
decisions increased the rating for the veteran's PTSD to 50, 
then 70, percent.  The effective date for the 70 percent 
rating was May 1, 1994, prior to the claim for an increase 
received on July 25, 1994, which led to the November 1994 
rating decision on appeal.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board. 

The Board notes that an April 1994 rating decision initially 
granted service connection for the veteran's PTSD.  Although 
statements were received from him within the one-year appeal 
period following that claim, he did not disagree with the 
April 1994 rating decision.  Rather, he indicated in his 
July 25, 1994, claim for an increase that he wanted to 
"reopen" his claim because his PTSD had "worsened."  The 
Board interprets that statement as a claim for increase 
rather than a notice of disagreement with the April 1994 
rating decision, because an allegation that a disorder has 
worsened subsequent to a rating decision is not the 
equivalent of stating that the decision is incorrect.  
Moreover, in his 1994 notice of disagreement and 1995 
substantive appeal, the veteran expressly referenced the 
November 1994 rating decision as the one he was appealing.

In November 2000, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).

Statements by the veteran may reasonably be interpreted as 
raising a claim for an earlier effective date for a total 
rating.  Any claim concerning the effective date of a total 
rating is not currently before the Board since it has not 
been adjudicated by the RO, and it is not otherwise 
intertwined with the claim on appeal.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD is manifested by mood disturbances such as 
depression, anxiety, and irritability; recurrent flashbacks, 
nightmares, and intrusive thoughts; chronic sleep 
disturbances; dissociative episodes; difficulty 
concentrating; crying spells; decreased energy; marked 
anhedonia; intermittent suicidal and homicidal ideations; 
difficulty controlling anger and dealing with stress; 
difficulty with social interaction; and social isolation; and 
renders him demonstrably unable to retain employment.


CONCLUSION OF LAW

A 100 percent schedular rating for PTSD is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.16(c) 
and 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, this decision does not 
prejudice the veteran.  He was provided several VA 
examinations between 1994 and 1998.  The RO obtained evidence 
from the Social Security Administration concerning his claim 
for disability benefits.  While not all of his treatment 
records were obtained by the RO, there is sufficient evidence 
of record for a favorable decision.  Hence, a remand would 
serve no useful purpose. 

B.  Applicable laws and regulations

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  For a claim for an increased rating, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  While this appeal was pending, the 
rating criteria for evaluating mental disorders were amended, 
effective from November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (October 8, 1996).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
RO did consider the new regulations in supplemental 
statements of the case. 

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 70 
percent rating when the disorder severely impaired the 
ability to establish and maintain effective or favorable 
relationships with people, and the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 100 
percent disability rating could be assigned (1) where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; or (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  Id.  Each of the three criteria for a 100 
percent disability rating was an independent basis for grant 
a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

Under the old criteria, where the only compensable service-
connected disability was a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder was to be assigned a 100 
percent schedular evaluation.  38 C.F.R. § 4.16(c) (1996).  
This provision of the regulations was deleted in November 
1996, when the criteria for rating mental disorders were 
amended.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 70 percent disability rating is 
provided for:   

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2000).

C.  Application of the law to the facts of this case

The medical evidence shows that the veteran experiences a 
rather high level of social isolation.  He usually remains at 
home, has very little contact with people outside his family, 
and participates in no social activities.  Often he does not 
participate in family events.  He has a high level of 
anhedonia.  His other complaints include anxiety, depression, 
intrusive thoughts, flashbacks, problems sleeping, crying 
spells, and nightmares.  He is very irritable, and 
experiences episodes of anger that sometimes culminate in 
violence towards others (e.g. 1995 incident with his 
neighbor).  He intermittently has suicidal ideations, but 
more frequently has homicidal ideations.  He has marked 
difficulty coping with stress, chronic sleep disturbances and 
poor concentration.  In January 1995, it was noted that he 
experienced frequent dissociative episodes.

As noted above, 38 C.F.R. § 4.16(c) was deleted when the 
November 1996 regulatory changes went into effect.  Since the 
change occurred while this appeal was pending, it must be 
applied if it is more beneficial to the claimant.  In this 
case, it is.  In addition to the above symptoms consistent 
with severe mental disability, there is evidence that the 
veteran is demonstrably unable to retain employment.  He has 
not worked since May 1994.  In May 1994, he was asked to 
leave his position due to behavior linked to PTSD.  His 
employer, a rehabilitation counselor, stated that the veteran 
had "an inability to obtain or retain employment."  Several 
physicians have concluded that the veteran is permanently and 
totally disabled and unable to be employed.  Notably, a VA 
psychologist stated in December 1994 that the veteran is 
demonstrably unable to obtain or retain employment.  The 
veteran's VA treating physician also signed that statement 
indicating "reviewed and agreed."  See also November-
December 1994 VA discharge summary stating "permanently 
disabled"; January 1995 letter from Center for Mental Health 
indicating that the veteran "is not capable of undertaking 
the normal stresses of employment" and "his symptoms of 
PTSD may worsen if he attempted to become employed"; 
November-December 1996 VA discharge summary stating 
"disabled totally, permanently"; March-May 1999 VA 
discharge summary stating "[h]e is totally disabled."

It is clear that the veteran's psychiatric symptoms prohibit 
him from working on a regular basis.  His PTSD symptoms are 
of such severity that even if he were to obtain employment, 
he would be unable to retain it due to the symptoms.  It is 
very significant that the veteran's treating VA physician 
rendered an opinion that the veteran is unable to work 
because of the severity of his PTSD symptoms.  There is no 
evidence of record contradicting this opinion.

The Board cannot reject the veteran's claim without evidence, 
as distinguished from mere conjecture, that he can perform 
work that would produce sufficient income to be other than 
marginal.  Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
There are medical opinions of record that the veteran is 
unable to be regularly employed, and there is no evidence to 
the contrary.  Because his mental disorder is his only 
compensable service-connected disorder, the provisions in 
effect when he initiated this claim are more favorable in 
that they require that a 100 percent schedular rating be 
assigned.  See 38 C.F.R. § 4.16(c) (1996).  Hence, they must 
be applied.


ORDER

A schedular 100 percent rating for PTSD is granted, subject 
to the regulations governing payment of monetary benefits.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

